Order filed February 11, 2020




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00027-CV
                                  ____________

                   ROLAND WADE JACKSON, SR., Appellant

                                        V.

                        JET LENDING LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1148161

                                   ORDER

      The notice of appeal in this case was filed January 8, 2020. January 17,
2020To date, the filing fee of $205.00 has not been paid. No evidence that
appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5. Therefore, the court issues the
following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 21, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel consists of Justices Bourliot, Hassan and Poissant.